865 F.2d 1329
275 U.S.App.D.C. 230
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.L.B.C., INC.v.FEDERAL COMMUNICATIONS COMMISSION.
No. 88-1072.
United States Court of Appeals, District of Columbia Circuit.
Dec. 30, 1988.

Before RUTH B. GINSBURG and SILBERMAN, Circuit Judges, and FLOYD R. GIBSON*, United States Senior Circuit Judge.
JUDGMENT
PER CURIAM.


1
This appeal was heard on the record from the Federal Communications Commission and was briefed and argued by counsel.  Upon full consideration of the case, the court has concluded that the issues presented do not warrant disposition by published opinion.  See D.C.Cir.R. 14(c).


2
Our review of the record satisfies us that the Commission's adjudication rested on substantial evidence and was not arbitrary or capricious or on any other count vulnerable to disturbance by this court on the basis of appellant's objections.  It is therefore


3
ORDERED and ADJUDGED that the decision from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. cir.  Rule 15(b)(2).



*
 Of the United States Court of Appeals for the Eighth Circuit, sitting by designation pursuant to 28 U.S.C. Sec. 294(d)